Citation Nr: 1603228	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1959 until July 1961, and from October 1961 until August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an October 2015 decision, the Board remanded the matter to afford the Veteran a hearing before a Member of the Board.  In December 2015, a videoconference hearing was held by the undersigned Veterans Law Judge.  A copy of that transcript has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable rating for his service-connected bilateral hearing loss.  As explained below, the Board finds that additional development is necessary prior to appellate review.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran was afforded VA audio evaluations in 2003, 2007, 2008, and most recently in May 2014.

During the December 2015 hearing, the Veteran indicated that his hearing has worsened in severity since the May 2014 VA audio evaluation.  In addition, the Veteran testified that he often guessed at words during the speech recognition testing portion of the VA audio evaluations, and thus his hearing was actually worse than reflected in the prior VA audio evaluations.  The Veteran's hearing testimony is supported by the record, as his speech recognition scores from 2007 showed an improvement over his 2003 speech recognition scores, even though pure tone testing results showed a decrease in hearing acuity from 2003 to 2007.  

In light of the foregoing, the Board finds that a remand is necessary to afford the Veteran a VA audio evaluation to assess the current severity of his bilateral hearing loss.

Lastly, any outstanding, pertinent VA medical records should be identified and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA medical records and associate them with the claims file.

2.  Then, schedule the Veteran for VA audio evaluation to determine the current severity of his service-connected bilateral hearing loss disability.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




